Citation Nr: 9906901	
Decision Date: 03/15/99    Archive Date: 03/24/99

DOCKET NO.  98-13 889A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Los Angeles, California


THE ISSUE

Entitlement to an evaluation in excess of 0 percent for a 
service connected left knee disability.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Ramon Lao, Associate Counsel


INTRODUCTION

The veteran had active service from November 1989 to August 
1996.

This appeal arose from a January 1998 RO rating decision, 
which evaluated the veteran's left knee disability as 0 
percent disabling.


REMAND

The veteran submitted a timely June 1998 notice of 
disagreement.  Further, the veteran's timely filed September 
1998 VA Form 9, substantive appeal, sets forth his desire to 
have a Travel Board at the local RO.  As of this date, no 
such Travel Board has been scheduled.  As an appellant is 
entitled to a hearing if one is requested, this matter must 
now be referred to the RO for appropriate procedural action 
to provide the veteran the opportunity to present testimony 
before the Board of Veterans' Appeals (Board).  38 C.F.R. § 
20.700 (1998).

Under the circumstances, the undersigned finds that a REMAND 
is warranted in order to comply with the veteran's rights of 
due process found at 38 C.F.R. § 20.700 (1998).  The RO 
should complete the following action:

The RO should schedule the veteran for the next available 
hearing before a traveling member of the Board of Veterans' 
Appeals.  Thereafter, the case should be returned to the 
Board for final adjudication.
   

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims (known as the United States Court 
of Veterans Appeals prior to March 1, 1999) for additional 
development or other appropriate action must be handled in an 
expeditious manner.  See The Veterans' Benefits Improvements 
Act of 1994, Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 
(1994), 38 U.S.C.A. § 5101 (West Supp. 1998) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.


		
	Richard B. Frank
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims (known as the United 
States Court of Veterans Appeals prior to March 1, 1999).  
This remand is in the nature of a preliminary order and does 
not constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1998).








- 2 -


